Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 3/28/2022 amendment.
Claims 2, 9, 10, and 12 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “granular material has an elongate form, and wherein the granular material is coaligned relative other granular material in a direction along the elongate form to an interspaced channel structure oriented towards an exhaust of the heat exchanger system” (claim 1, line 14-17, see also claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In the instant case, the instant figures only appear to depict granular material with spherical form and the instant figures do not appear to depict alignment/orientation toward an exhaust.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “other granular material” (line 15) renders the claim indefinite.  it is unclear if the “other granular material” (claim 1, line 15) refers to a portion of the previously recited “granular material” (claim 1, line 14) or some other granular material.
Claims 3-8, 11, and 13-15 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2016/0313034), and further in view of Cuypers et al. (US 2015/0344763) and Zhao (US 2007/0113500).
Regarding claims 1, 3, 4, 5, 13, 14, and 15. Takeuchi et al. (Figure 1) discloses a heat exchanger system for thermochemical storage and release, the system comprising:
A thermal exchange circuit with a heat exchanger fluid (Figure 1 and Paragraph 23: A first heat medium), the thermal exchange circuit further in thermal connection with a thermochemical module (11, 12), the thermochemical module comprising a thermochemical material (Defined by layer 122) that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate (e.g. water) (Figures 1, 2, and Paragraphs 31-34).  While Takeuchi et al. discloses a thermochemical material (Paragraph 33: 124), Takeuchi et al. does not explicitly teach or disclose that the thermochemical material comprises a hygroscopic salt that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate by a reversible chemical reaction between said thermochemical material and said sorbate.
Cuypers et al. teaches a heat exchanger system for thermochemical storage and release, comprising: a thermochemical material (Paragraph 16), where the thermochemical material comprises a sorbent (Paragraph 16: A hygroscopic salt) that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate (Paragraph 16: Water) by a reversible chemical reaction between said thermochemical material and said sorbate (Paragraph 16).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermochemical material as disclosed by Takeuchi et al. from hygroscopic salt as taught by Cuypers et al. to improve heat exchanger system operating efficiency by selecting heat storage materials that are configured to store and release heat in a compact manner (Paragraphs 2-3 of Cuypers et al.).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Takeuchi et al. further discloses the thermochemical module as provided with a granular material (i.e. the thermochemical material 124), where the granular material is arranged to provide -in use- an interspace between the granular material (Figure 2: See spaces between granular material 124) that provides an exchange of the sorbate via the interspace to the thermochemical material (Figure 2 and Paragraphs 31-34).  However, Takeuchi et al. does not teach or disclose compartmenting the thermochemical material in granular form such that a granular material comprises a wall structure that is transgressive to the sorbate but retains the thermochemical material while the thermochemical material is in a liquid hydrated form.
Cuypers et al. teaches a heat exchanger system for thermochemical storage and release, comprising: a thermochemical material (Paragraph 16), where the thermochemical material comprises a sorbent (Paragraph 16: A hygroscopic salt) that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate (Paragraph 16: Water) by a reversible chemical reaction between said thermochemical material and said sorbate (Paragraph 16), where (claim 1) the thermochemical material is a granular material in granular form (Paragraph 23) so that the granular material comprises a polymer wall structure that is transgressive to the sorbate but retains the thermochemical material while the thermochemical material is in a liquid hydrated form (Paragraphs 16, 23, and 26: The granular material comprises a thermochemical material in the form of a hygroscopic salt that is encapsulated in a polymer shell, where the polymer shell is transgressive to the sorbate -i.e. water vapor-, and where the polymer shell is impermeable to salt ions of the hygroscopic salt), where (claim 3) the granular material has a wall structure comprising micro perforations (Paragraphs 26 and 34: The granular material has a permeability and the granular material has a size on the order of microns), where (claims 4 and 5) the polymer wall structure comprises one or more of a polymeric material selected from a group (Paragraphs 23-27, particularly Paragraph 27: Cellulose for example), where (claim 13) the hygroscopic salt is selected from a group (Paragraphs 23-27, particularly Paragraph 27: Chlorides for example), and where (claim 14) the sorbate is selected from a group (Paragraph 16: Water for example).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the granular material as disclosed by Takeuchi et al. with a wall structure that is transgressive to the sorbate but retains the thermochemical material as taught by Cuypers et al. to improve heat exchanger operational lifetime by encapsulating granular material with a coating that prevents erosion or fragmentation of the granular material (i.e. improving thermal storage material stability) (Paragraphs 4-6 of Cuypers et al.).
Takeuchi et al. further discloses that the granular material has a form (Figure 2 and Paragraph 33: The granular material has a particulate form), and where the granular material is coaligned relative other granular material (i.e. the granular material is coaligned relative each other) in a direction along the form to an interspaced channel structure (i.e. an interspaced channel structure is defined by the interspace between the granular material 124) oriented towards an exhaust (i.e. as defined by a heat medium) of the heat exchanger system (Figure 2 and Paragraphs 33-34: The interspace between the granular material 124 defines interspaced channel structure that defines at least one pathway aligned to the exhaust of the heat exchanger system).
While Takeuchi et al. as modified by Cuypers et al. discloses a granular material comprising a polymer wall as discussed above, Takeuchi et al. as modified by Cuypers et al. does not explicitly teach or disclose the form of the granular material as an elongate form.
Zhao teaches a heat exchanger system for thermochemical storage and release, comprising: a granular material (Paragraph 27: Defined by an encapsulating material containing a thermal storage material therein), where the granular material has an elongate form (Paragraph 27), and where (claim 15) the granular material has a shape in the form of tubes (Paragraph 27: Closed-end tubes or pipes).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the granular material as disclosed by Takeuchi et al. as modified by Cuypers et al. with an elongate form as taught by Zhao to improve a thermal storage capacity of the granular material by increasing a relative volume of the granular material.  Note: a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Regarding claim 6, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, comprising a planar structure (123) containing a thermochemical material (Figure 2 and Paragraph 32) which extends in a direction away from circuit walls (121) that form the thermal exchange circuit (Figure 2) and that thermomechanically connects the circuit walls to the thermochemical material (Figure 2).
Regarding claim 7, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, where the planar structure traverses the interspaced channel structure (Figure 2).
Regarding claim 8, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, where the planar structure is formed by strips of metal foil extending from the circuit walls (Figure 2 and Paragraph 32).
Regarding claim 11, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above.  Note: The claimed phrase “formed by a multicomponent additive manufacturing process” is being treated as a product by process limitation; that is, that the polymer wall structure is formed by additive manufacturing.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Claims 16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2016/0313034), and further in view of Cuypers et al. (US 2015/0344763).
Regarding claims 16, 18, 19, and 24. Takeuchi et al. (Figure 1) discloses a heat exchanger system for thermochemical storage and release, the system comprising:
A thermal exchange circuit with a heat exchanger fluid (Figure 1 and Paragraph 23: A first heat medium), the thermal exchange circuit further in thermal connection with a thermochemical module (11, 12), the thermochemical module comprising a thermochemical material (Defined by layer 122) that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate (e.g. water) (Figures 1, 2, and Paragraphs 31-34).  While Takeuchi et al. discloses a thermochemical material (Paragraph 33: 124), Takeuchi et al. does not explicitly teach or disclose that the thermochemical material comprises a hygroscopic salt that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate by a reversible chemical reaction between said thermochemical material and said sorbate.
Cuypers et al. teaches a heat exchanger system for thermochemical storage and release, comprising: a thermochemical material (Paragraph 16), where the thermochemical material comprises a sorbent (Paragraph 16: A hygroscopic salt) that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate (Paragraph 16: Water) by a reversible chemical reaction between said thermochemical material and said sorbate (Paragraph 16).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermochemical material as disclosed by Takeuchi et al. from hygroscopic salt as taught by Cuypers et al. to improve heat exchanger system operating efficiency by selecting heat storage materials that are configured to store and release heat in a compact manner (Paragraphs 2-3 of Cuypers et al.).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Takeuchi et al. further discloses the thermochemical module as provided with a granular material (i.e. the thermochemical material 124), where the granular material is arranged to provide -in use- an interspace between the granular material (Figure 2: See spaces between granular material 124) that provides an exchange of the sorbate via the interspace to the thermochemical material (Figure 2 and Paragraphs 31-34).  However, Takeuchi et al. does not teach or disclose compartmenting the thermochemical material in granular form such that a granular material comprises a wall structure that is transgressive to the sorbate but retains the thermochemical material while the thermochemical material is in a liquid hydrated form.
Cuypers et al. teaches a heat exchanger system for thermochemical storage and release, comprising: a thermochemical material (Paragraph 16), where the thermochemical material comprises a sorbent (Paragraph 16: A hygroscopic salt) that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate (Paragraph 16: Water) by a reversible chemical reaction between said thermochemical material and said sorbate (Paragraph 16), where (claim 16) the thermochemical material is a granular material in granular form (Paragraph 23) so that the granular material comprises a polymer wall structure that is transgressive to the sorbate but retains the thermochemical material while the thermochemical material is in a liquid hydrated form (Paragraphs 16, 23, and 26: The granular material comprises a thermochemical material in the form of a hygroscopic salt that is encapsulated in a polymer shell, where the polymer shell is transgressive to the sorbate -i.e. water vapor-, where the polymer shell is impermeable to salt ions of the hygroscopic salt), and where the granular material has a wall structure comprising micro perforations (Paragraphs 26 and 34: The granular material has a permeability and the granular material has a size on the order of microns), where (claims 18 and 19) the polymer wall structure comprises one or more of a polymeric material selected from a group (Paragraphs 23-27, particularly Paragraph 27: Cellulose for example), and where (claim 24) the hygroscopic salt is selected from a group (Paragraphs 23-27, particularly Paragraph 27: Chlorides for example).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the granular material as disclosed by Takeuchi et al. with a wall structure that is transgressive to the sorbate but retains the thermochemical material as taught by Cuypers et al. to improve heat exchanger operational lifetime by encapsulating granular material with a coating that prevents erosion or fragmentation of the granular material (i.e. improving thermal storage material stability) (Paragraphs 4-6 of Cuypers et al.).
Takeuchi et al. further discloses (Former claim 2 and part of claim 7) that the granular material has a form (Figure 2 and Paragraph 33: The granular material has a particulate form), and where the granular material is coaligned relative other granular material in a direction along the form to an interspaced channel structure (i.e. as defined by spaces between the granular material 124) oriented towards an exhaust of the heat exchanger system (Figures 2, 8, and 9: The spaces between the granular material defines channels that are aligned towards an exhaust of the heat exchanger system).
Regarding claim 20, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, comprising a planar structure (123) containing a thermochemical material (Figure 2 and Paragraph 32) which extends in a direction away from circuit walls (121) that form the thermal exchange circuit (Figure 2) and that thermomechanically connects the circuit walls to the thermochemical material (Figure 2).
Regarding claim 21, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, where the granular material has a longitudinal form (Figure 2: The granular material has a longitudinal form in that it has a longitudinal length), where the granular material is aligned in a direction along the longitudinal form to an interspaced channel structure (i.e. as defined by spaces between the granular material 124) oriented towards an exhaust of the heat exchanger system (Figures 2, 8, and 9), and where the planar structure traverses the channel structure (Figure 2).
Regarding claim 22, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, where the planar structure is formed by strips of metal foil extending from the circuit walls (Figure 2 and Paragraph 32).
Regarding claim 23, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above.  Note: The claimed phrase “formed by a multicomponent additive manufacturing process” is being treated as a product by process limitation; that is, that the polymer wall structure is formed by additive manufacturing.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2016/0313034) and Cuypers et al. (US 2015/0344763), and further in view of Zhao (US 2007/0113500).
Regarding claim 17, Takeuchi et al. as modified by Cuypers et al. discloses a heat exchanger system for thermochemical storage and release including a granular material comprising a polymer wall structure retaining a thermochemical material therein as discussed above.  However, Takeuchi et al. as modified by Cuypers et al. does not explicitly teach or disclose the granular material in the form of a tube.
Zhao teaches a heat exchanger system for thermochemical storage and release, comprising: a granular material (Paragraph 27: Defined by an encapsulating material containing a thermal storage material therein), where the granular material has an elongate form (Paragraph 27), and where the granular material has a shape in the form of a tube (Paragraph 27: Closed-end tubes or pipes).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the granular material as disclosed by Takeuchi et al. as modified by Cuypers et al. with an elongate form as taught by Zhao to improve a thermal storage capacity of the granular material by increasing a relative volume of the granular material.  Note: a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Response to Arguments
Regarding the statements on page 6, lines 2-20:
Applicant’s statements regarding the instant reply are noted.


Regarding the statements on page 6, line 22 to page 7, line 5:
Applicant’s statements regarding the rejection are noted.  Specific arguments against the art of record are addressed as they are presented
Regarding the arguments on page 7, lines 6-10:
Applicant’s arguments have been considered but are moot in since claims 9 and 10 are cancelled.
Regarding the arguments on page 7, lines 11-22:
Applicant alleges that a prima facie case of obviousness cannot be established with regard to any of the instant claims since the teachings of Takeuchi and Cuypers references cannot be properly combined.  Applicant’s arguments have been considered but are not found to be persuasive.
Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.  Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the statements on page 7, line 23 to page 9, line 10:
Applicant’s statements regarding the instant invention and amended claims are noted.
Regarding the arguments on page 9, line 11 to page 11, line 3:
Applicant alleges that a prima facie case of obviousness cannot be established with regard to any of the instant claims since the teachings of Takeuchi and Cuypers references cannot be properly combined.  Applicant’s arguments have been considered but are not found to be persuasive.
Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
However, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, and as discussed in the 35 USC 103 rejections as discussed above, Takeuchi et al. discloses the claimed invention, including at least: a thermochemical module (11, 12) that comprises a thermochemical material (Defined by layer 122) that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate (e.g. water) (Figures 1, 2, and Paragraphs 31-34), where the thermochemical module is a granular material arranged to define an interspace between the granular material (Figure 2: See spaces between granular material 124) to provide an exchange of the sorbate via the interspace to the thermochemical material (Figure 2 and Paragraphs 31-34), and where the granular material defines a form that is coaligned relative other granular material (i.e. the granular material is coaligned relative each other) in a direction along the form to an interspaced channel structure (i.e. an interspaced channel structure is defined by the interspace between the granular material 124) oriented towards an exhaust (i.e. as defined by a heat medium) of the heat exchanger system (Figure 2 and Paragraphs 33-34: The interspace between the granular material 124 defines interspaced channel structure that defines at least one pathway aligned to the exhaust of the heat exchanger system).  However, Takeuchi et al. does not teach or disclose a thermochemical material that comprises a hygroscopic salt that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate by a reversible chemical reaction between said thermochemical material and said sorbate.
Cuypers et al. remedies Takeuchi et al. in that Cuypers et al. a thermochemical material (Paragraph 16) that comprises a sorbent (Paragraph 16: A hygroscopic salt) that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate (Paragraph 16: Water) by a reversible chemical reaction between said thermochemical material and said sorbate (Paragraph 16).  Merely comprising a thermochemical material as discued by Cuypers et al. from materials as taught by Takeuchi et al. is obvious based upon the current record.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the arguments on 11, lines 4-16:
Applicant alleges that claims 3-8 ,11, 13, and 14 are allowable by virtue of dependency.  Applicant’s arguments have been considered but are not found to be persuasive for the reasons as discussed above.
Applicant also alleges that the fins/plates of Takeuchi block a direct gas exchange pathway between granules and the exhaust.  Applicant’s arguments have been considered but are not found to be persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a planar structure that traverses an interspaced channel structure in a direction along aligned granular material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the instant case, claim 7 merely requires that the planar structure traverses the interspaced channel structure, where -as noted in the 35 USC 103 rejections above- Takeuchi clearly discloses that the planar structure traverses the interspaced channel structure (Figure 2).
Regarding the arguments on page 11, lines 17-20:
Applicant alleges that the cited art does not teach or disclose new claim 15.  Applicant’s arguments have been considered but are not found to be persuasive.
Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 11, line 21 to page 12, line 2:
Applicant alleges that the cited art does not teach or disclose a polymer wall structure having perforations on the scale of microns.  Applicant’s arguments have been considered but are not found to be persuasive.
Applicant’s argument appears speculative as there appears to be no disclosure in Cuypers et al. to support applicant’s argument that the polymer wall of the granular material as taught by Cuypers et al. cannot have perforations on a micron scale.
Further, Cuypers et al. is not only limited to granular material having particle size as small as 1 µm as alleged by applicant, but is instead inclusive of granular material having particle size anywhere in the range of 1 nm to 2,000 µm (Paragraph 31 of Cuypers et al.).
Further, while permeability of the polymer wall of the granular material to liquid and vapor water is not strictly equal to perforation (i.e. pore) size as alleged, permeability of the polymer wall of the granular material is indeed related to perforation size in that perforation size determines whether or not liquid and vapor water is permitted to pass through the polymer wall of the granular material.
Specifically, and in the instant case -as noted in the 35 USC 103 rejections above- since Takeuchi as modified by Cuypers et al. discloses a granular material that comprises a polymer wall structure (Paragraphs 16, 23, and 26 of Cuypers et al.: The granular material comprises a polymer shell) as recited in the claims, where the polymer wall structure retains a thermochemical material in the form of a hygroscopic salt (Paragraphs 16, 23, and 26 of Cuypers et al.: The polymer shell encapsulates a hygroscopic salt) as recited in the claims, where the polymer wall structure is transgressive to a sorbate (Paragraphs 16, 23, and 26 of Cuypers et al.: The polymer shell is transgressive to sorbate -i.e. water vapor-) as recited in the claims, and where the polymer wall structure retains the thermochemical material when the thermochemical material is liquid/solid state (Paragraphs 16, 23, and 26 of Cuypers et al: The polymer shell is impermeable to salt ions of the hygroscopic salt) as recited in the claims it is understood that the polymer wall structure of Takeuchi as modified by Cuypers et al. has perforations (i.e. is porous) on the order of microns in the same sense that the claimed polymer wall structure has perforations (i.e. is porous) on the order of microns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,823,931 discloses a thermal storage system.
US 2012/0251394 discloses a thermal storage system.
US 2013/0056193 discloses a thermal storage system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763